DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-15, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Guindi et al. (US 11,006,200 B2).

Claim 1, the prior art as in El Guiundi disclose of a method of identifying errors related to a computing device comprising: detecting, by one or more sensors, an input to the computing device (col.3 line 1-10; fig.2 (255)); comparing, by one or more processors, the detected input with a threshold, wherein the threshold corresponds to a level of input indicating frustration by a user (col.3 line 55-col.4 line 4; Table-1); determining, by the one or more processors, whether the input meets or exceeds the threshold; and when the input meets 


 
2. The method of claim 1, wherein the input is at least one of a tap along a portion of the computing device, shaking of the computing device, voice input, or a gesture (abstract; fig.1; col.4 line 10-30).  

3. The method of claim 2, wherein the input is a series of taps, and the frustration threshold is at least one of a number of taps in a first predetermined amount of time, the taps having a force greater than a predetermined force threshold or an acceleration greater than a predetermined acceleration threshold (fig.1; col.4 line 10-30 & line 40-55; col.6 line 50-67).  


4. The method of claim 1, further comprising: outputting instructions to perform a series of inputs (col.3 line 40-50/various context may output associated with inputs); receiving, in response to outputting those instructions, a series of inputs; and updating the threshold based on the received series of inputs (col.11 line 25-45).
  

  
6. The method of claim 5, wherein addressing the error comprising resetting one or more components of the device (Table-1; col.6 line 15-30).


12. A self-diagnostic computing device, comprising: one or more sensors (col.3 line 1-10; fig.2 (255)); memory; one or more processors in communication with the one or more sensors and the memory, the one or more processors configured to: receive, from the one or more sensors, an input to the computing device (fig.2 (205/230); col.3 line 55-col.4 line 4; Table-1); compare the detected input with a threshold, wherein the threshold corresponds to a level of input indicating frustration by a user (col.3 line 55-col.4 line 4; Table-1); determine whether the input meets or exceeds the threshold; and when the input meets or exceeds the threshold, identify an error related to the computing device (Table-1; col.6 line 15-30/various setting application according to meet certain threshold). 
  
13. The computing device of claim 12, wherein the input comprises at least one of a tap along a portion of the computing device, shaking of the computing device, voice input, or a gesture (abstract; fig.1; col.4 line 10-30).  
  

15. The computing device of claim 12, wherein the one or more processors are further configured to reset one or more components of the device in response to identifying the error (Table-1; col.6 line 15-30). 

Claim 19, the prior art as mentioned disclosed of a non-transitory computer-readable medium housed in a computing device storing instructions, which when executed by one or more processors, cause the one or more processors to: receive, from the one or more sensors, an input to the computing device (col.3 line 1-10; fig.2 (255)); compare the detected input with a threshold, wherein the threshold corresponds to a level of input indicating frustration by a user (col.3 line 55-col.4 line 4; Table-1); determine whether the input meets or exceeds the threshold; and   when the input meets or exceeds the threshold, identify an error related to the computing device (Table-1; col.6 line 15-30/various setting application according to meet certain threshold). 

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Guindi et al. (US 11,006,200 B2) and Nguyen et al. (US 2016/0378628 A1). 
  
7. The method of claim 1, but the art never specify as such aspect wherein identifying the error comprises requesting a status of a first component of the computing device.  

	But Nguyen et al. disclose of a computing device including identifying the error which comprises requesting a status of a first component of said computing device (par [34-36]/instruction may be sent to perform such action). Thus, one of the ordinary skills in the art could have modified the art by adding the noted computing device including identifying the error which comprises requesting a status of a first component of said computing device so as to alert the user of the potential failure of the component.
  
9. The method of claim 7, further comprising: determining that a response to the request is received within a second predetermined amount of time (N-par [34-35]/the telemetry data for diagnosis according to instructions).  

10. The method of claim 9, wherein the first component is a communication interface, the method further comprising: determining, based on information in the response, a status of a connection with a second device (N-par [34-35]).  

.  

Claim(s) 8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Guindi et al. (US 11,006,200 B2) and Kotteri et al. (US 10,467,088 B2).


Claim 8, the method of claim 7, but he art never specify as  further comprising: determining that a response to the request is not received within a second predetermined amount of time; and resetting the first component.

	But it shall be noted such concept of having such determining that a response to the request is not received within a second predetermined amount of time; and resetting the first component is mentioned by the art herein (fig.5 (508/516); col.7 line 25-46). Thus, one of the ordinary skills in the art could have modified the art by implementing such determining that a response to the request is not received within a second predetermined amount of time; and resetting the first component so as to implement corrective action for the problem encountered. 

Similarly, the claim(s) 16, 20 which in substance disclose the similar issue as in claim (s) 8 has been further analyzed and rejected accordingly.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.